The opinion of the Court, Shepley, C. J., Wells, Rice and Hathaway, J. J., was drawn up by
Hathaway, J.
On the 13th of Sept. 1845, plaintiffs (in*123habitants of Massachusetts,) sued Timothy Fuller in this county, the suit was defended, and Fuller recovered judgment for his costs, January, 1849. October 23, 1845, Fuller replevied some lumber from plaintiffs and recovered judgment for part of it and for his costs, and plaintiffs prevailed as to the residue and had judgment for a return and their costs, which were paid. The lumber not having been returned, this action was brought upon Fuller’s replevin bond, and defaulted Oct. 7, 1851, for about $375. June 5, 1850, Fuller sued his two judgments against plaintiffs for costs and recovered judgment by default, the same Oct. 7, 1851, and moved the Court to offset the judgment recovered by him against plaintiff’s judgment on his replevin bond. The case, surely, presents no good reason, why Fuller’s judgment against the plaintiffs should not, to its amount, cancel their judgment for their debt, recovered against him and his sureties. 11. S. ch. 114, $ 74, 75; Burnham v. Tucker, 18 Maine, 179.
Cutting for the plaintiffs.
J. Appleton, for the defendants.
Plaintiff’s attorney claims a lien upon the judgment for costs and disbursements in sundry other actions, stated in the report of the case. Such claim cannot be sustained.

Defendant’s motion is allowed and offset ordered.